Title: To John Adams from Roger Sherman, 27 July 1789
From: Sherman, Roger
To: Adams, John



Sir
New York July 27th. 1789

I received your letter of the 20th Inst. I had in mine of the same date Communicated my Ideas on that part of the Constitution limiting the President’s power of negativing the acts of the legislature—and just hinted at the propriety of the provision made by the legislature for appointment to offices. I esteem that to be a matter of very great importance, on which the liberties and safety of the people depends nearly as much as on legislation. If that was vested in the President alone he might render himself despotic. It was a saying of one of the Kings of England that while the King could appoint the Bishops and judges he might have what religion & law he pleased. to give that observation its full effect they must hold their offices during his pleasure, by such appointments without controul a power might be gradually established, that would be more formidable than a Standing army.
It appears to me that the Senate is the most important branch in the government. For the aid and support of the executive, for securing the rights of the individual States, the government of the United States & the liberties of the People.—The Executive is not to execute its own will but the will of the legislature declared by the laws, and the Senate being a branch of the legislature, will be disposed to accomplish that end, and advise to such appointments as will be most likely to effect it—from their knowledge of the people in the Several States they can give the best information who are qualified for offices, and they will as you justly observe in some degree lessen his responsibility, yet will he not have as much remaining as he can well support? and may not their advice enable him to make such judicious appointments as to render responsibility less necessary? No person can deserve censure when he acts honestly according to his best discretion.
The Senators being chosen by the legislatures of the States, & depending on them for reelection will Naturally be watchful to prevent any infringement of the rights of the States—And the government of the united States being federal and instituted by the number of Sovereign States for the better Security of their rights, and advancement of their Interests, they may be considered as so many pillars to support it, and by the exercise of the State governments peace and good order may be preserved in the places most remote from the Seat of the federal government as well as at the centre. I believe this will be a better balance to secure the government than three Independent negatives would be—.I think you admit in your defence of the governments of the united States, that even one branch might Serve in a Diplomatic government like that of the Union; but I think the constitution is much improved by the addition of another branch & those of the Executive and judiciary. this seems to be an improvement on federal government beyond what has been made by any other States. I can see nothing in the constitution that will tend to its dissolution except the article for making amendments—That the evils that you suggest may happen in consequence of the power vested in the Senate to aid the executive—appear to me to be but barely possible. The Senators from the provision made for their appointment, will commonly be some of the most respectable citizens in the States, for wisdom & probity, and superiour to faction, intrigue, or low artifice, to obtain appointments for themselves or their friends, and any attempts of that kind would destroy their reputation with a free & enlightened people and so frustrate the end they would have in view. their being candidates for re election will probably be one of the most powerful motives, (next to that of their virtue) to fidelity in office, & by that mean alone could they hope for Success.  “He that walketh uprightly, walketh Surely.” is the Saying of a divinely inspired writer, They will naturally have the confidence of the people as they will be chosen by their immediate representatives, as well as from their character as men of wisdom & Integrity—And I See not why all the branches of government Should not harmonize in promoting the great end of their Institution the good & happiness of the people.
The Senators & representatives being eligible from  the citizens at large, & wealth not being a requisite qualification for either, they will be persons nearly of equal number as to wealth and other qualifications, so that there seems not to be any principle tending to Aristocracy, which if I understand the term, is a government by Nobles independent of the people which can’t take place with us in either respect without a total Subversion of the Constitution.
I believe the more this provision of the Constitution is attended to & experienced, the more the wisdom and utility of it will appear. as Senators cant hold any other office themselves they will not be influenced in their advice to the President by interested motives. But ‘tis said they may have friends & kindred to provide for, it is true  they may, but when we consider their character & situation, Will they not be diffident of nominating a friend or relation who may wish for an office & be well qualified lest it should be suspected to proceed from partiality? And will not their fellow members have a degree of the same reluctance, lest it should be thought they acted from friendship to a member of their body? so that their friends & connections would Stand a worse chance in proportion to their real merit than Strangers.—But if the President was left to select a council for himself though he may be supposed to be actuated by the best motives. Yet he would be surrounded by flatters, who would Assume the character of friends & patriots, though they had no attachment to the public good, no regard to the laws of their Country, but influenced wholly by Self interest, would wish to extend the power of the executive in order to increase their own, they would often advise him to dispense with the laws that Should thwart their Schemes, & in excuse plead that it was done from necessity to promote the public good—they will use their own influence, induce the President to use his to get laws repealed or the Constitution altered to extend his powers & prerogatives under pretext of advancing the public good, and gradually render the government a despotism. this seems to be according to the course of human affairs, & what may be expected from the natural tendency of things. I think that members of the legislature would be most likely duly to execute the laws both in the executive and judiciary departments.
